Citation Nr: 9902611	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
headaches.  

2.  Entitlement to service connection for a cervical spine 
injury.  

3.  Entitlement to an increased evaluation for a service 
connected fracture of the mid shaft of the left femur with 
sensory neuropathy, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to September 1977.  

This appeal arose from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) San Diego, California 
Regional Office (RO).  The RO denied the veteran's claim for 
entitlement to service connection for headaches and a 
spinal injury.  The RO also denied the veterans claim 
for entitlement to an increased evaluation for a 
postoperative fracture of the mid-shaft of the left femur 
with sensory neuropathy, evaluated as 10 percent disabling.  

The case has been forwarded to the Board of Veterans Appeals 
(Board) for appellate review.  

Notwithstanding that the RO has addressed the veteran's claim 
for entitlement to service connection for headaches on a de 
novo basis, as will be explained in more detail below, a 
prior claim for entitlement to service connection for 
cerebral contusions with headaches was denied in August 1978 
and the veteran did not file a notice of disagreement (NOD) 
from that decision.  Therefore the claim became final and new 
and material evidence is required to reopen the claim and 
adjudicate it on a de novo basis.  Where a claim has become 
final, the Board must first determine whether new and 
material evidence exists to reopen the claim.  Wakeford v. 
Brown, 8 Vet. App. 237 (1995).  Therefore the issue has been 
rephrased as indicated above.  

The claim for entitlement to service connection for a 
cervical spine injury is addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  The veteran was notified by letter dated in September 
1978 mailed to his address of record, of the August 1978 
rating decision by the RO, in which entitlement to service 
connection was denied for cerebral contusions with headaches.  

2.  The veteran did not file an NOD from the August 1978 
rating decision within one year of the date of the September 
1978 notification letter.  

3.  The evidence submitted since the March 1978 rating 
decision is new and bears materially and substantially on the 
issue at hand.  

4.  No chronic headache disorder was shown in service and the 
persuasive medical evidence of record establishes that it is 
doubtful that the veterans current headaches are related to 
his inservice automobile accident.  

5.  The veterans service connected femur fracture residuals 
include slight limitation of thigh/hip motion due to pain, 
and mild impairment from altered sensation in areas of the 
left lower extremity.  


CONCLUSIONS OF LAW

1.  The August 1978 rating decision is final.  38 U.S.C. 
§ 4005(c) (West 1976); 38 C.F.R. §§ 19.118, 19.153 (1978). 

2.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a headache 
disorder.  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 3.156 
(1998).  

3.  A headache disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991);  38 C.F.R. § 3.303 (1998).  

4.  The criteria for an increased evaluation of 20 percent 
for a fracture of the mid-shaft of the left femur with 
sensory neuropathy have been met.  38 U.S.C.A. § 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 
4.71a, 4.124a, Diagnostic Codes 5003, 5015, 5251 to 5253, 
5255, 8620, 8720 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen a claim for 
entitlement to service connection for 
headaches.

Factual Background

Service medical records show that in June 1974 the veteran 
sustained a fracture of the left femur and a cerebral 
contusion in a motor vehicle accident.  An 
electroencephalogram (EEG) indicated convulsive tendencies.  
An examination in January 1975 was normal.  Another 
examination in April 1975 was normal.  No headache disorder 
was noted on discharge.  

A VA examination was held in January 1978.  The examination 
was an orthopedic examination that was directed principally 
at the lower extremities.  However, the veteran did not 
report headaches.  

The veteran filed his claim for entitlement to service 
connection for cerebral contusions to include severe 
headaches in March 1978.  VA outpatient treatment records 
noted a history of an accident with cerebral contusions but 
the veteran did not make any reference to headaches, and 
there was no diagnosis of headaches. 

A rating decision was issued in August 1978.  Service 
connection was denied for cerebral contusions to include 
headaches because there was no evidence of residuals of 
cerebral contusions, to include headaches.  

In connection with another claim the veteran submitted 
private medical records in January 1992.  These records show 
that in October 1991, while admitted for knee surgery, the 
veteran reported occasional bad headaches following an 
automobile accident.  

In September 1992 a statement from the veteran was received.  
He reported that he had very severe headaches characterized 
by pain directly between the eyes.  He reported that 
sometimes he would get headaches a couple of times a week and 
sometimes more.  He reported that the severity varied.  He 
related that headaches started immediately after the 
accident.  

VA records from June 1991 to February 1993 show no treatment 
for headaches.  The veteran did report a bicycle accident in 
1991.  He admitted to broken bones but denied any head 
injury.  

The veteran underwent a VA examination in February 1993.  The 
veteran reported headache, memory and speech problems, but 
there was no examination of the head and no assessment of 
headaches was made.  

The veteran testified at a hearing at the RO in May 1996.  
The veteran reported that he was in a coma after his 
automobile accident and did not remember anything from that 
period of time.  He asserted that after he came out of the 
coma he started having headaches and had them consistently 
until the present.  He stated that he would treat himself a 
lot for his symptoms either by using Motrin or Tylenol or by 
sleeping.  His wife recalled that he started treating for 
headaches and other complaints within weeks to months after 
his discharge.  The veteran felt that he would have headaches 
two to three times per week, sometimes more and sometimes 
less.  The veteran denied having the headaches prior to the 
accident but then stated that he could not recall.  



In May 1996 additional treatment records were received.  The 
records were overwhelmingly for treatment of the knee.  In 
January 1989 the veteran complained of cough, congestion and 
headache.  Examination of the head was negative.  The 
impression was of a cold.  In the course of a general 
examination in July 1989, the veteran did not complain of 
headaches and examination of the head was normal.  In March 
1994, the veteran was seen for sinus congestion and headache.  
There does not appear to have been any specific findings with 
regard to headaches.  

In May 1996 the veteran underwent a VA examination.  The 
veteran reported that he had headaches dating back to his 
accident.  He always has a mild feeling of something in the 
head.  He reported that every couple of days he had what he 
called a good headache that lasts all day and affects the 
frontal and occipital regions of the head.  He told the 
examiner that he would use two to four Tylenol or aspirin per 
day.  He stated that if he can he would go to bed.  He 
related that his wife might apply a wet cloth to his forehead 
and neck.  He reported that the room is kept dark because 
light would hurt his eyes.  He denied seeing a physician for 
his headaches.  He reported that he would drink tea, 
caffeinated sodas and coffee.  He did not know whether anyone 
in his family had headaches aside from his daughter who had 
had migraine headaches since a car accident.  Neurological 
examination was reportedly normal except for a painful knee.  
The impression was of chronic daily headaches and common 
migraine headaches.  The examiner felt that precipitants 
could include use of analgesics and caffeine, and possible 
familial tendency.  The examiner felt that there was a 
dubious relationship of headaches to a coma 28 years before 
because the natural history of recovery of a blunt trauma 
to the bone of, or operation on the head, usually involves 
headaches that resolve within days to weeks.  

On VA examination in October 1997 the veteran complained of 
recurrent headaches after his inservice accident.  He 
reported that his headaches coincided with neck pain.  No 
diagnosis with respect to headaches was made.  

Criteria

A determination on a claim by the agency of original 
jurisdiction of which the veteran is properly notified is 
final if an appeal is not perfected as specified in 38 C.F.R. 
§ 20.302.  38 U.S.C.A. § 7105(West 1991); 38 C.F.R. § 20.1103 
(1998).  

Except in the case of simultaneously contested claims, an NOD 
from a rating decision must be filed within one year of the 
date of notification of the decision.  A Substantive Appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. § 20.302 
(1998).  

The law in 1978 regarding finality was essentially the same 
as the law today.  38 U.S.C. § 4005(c) (West 1976); 38 C.F.R. 
§§ 19.118, 19.153 (1978). 

A decision, though final as to conclusions based on the 
evidence of record at that time, may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
connection with other evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156.  

In determining whether new and material evidence has been 
submitted, VA must accept proffered evidence as presumptively 
credible.  Justus v. Principi, 3 Vet. App. 510 (1992).  

For a number of years the governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that the new evidence presented, when 
viewed in the context of all the evidence, both old and new, 
would change the prior outcome.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  

In a very recent decision by the U.S. Court of Appeals for 
the Federal Circuit, the Federal Circuit invalidated this 
standard on the grounds that it could impose a higher burden 
on a veteran than imposed by 38 C.F.R. § 3.156.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veterans service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence. Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of the VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. 




Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case. 
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim. It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility. It 
is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded. Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  38 C.F.R. § 3.102 (1998).  




Analysis

A letter was sent to the veteran at his address of record 
notifying him of the March 1978 rating decision wherein 
entitlement to service connection for a headache disorder was 
denied.  The veteran did not file an NOD and therefore when 
the one-year appeal period expired the decision became final 
in accordance with the law in effect at that time.  38 U.S.C. 
§ 4005(c) (West 1976); 38 C.F.R. §§ 19.118, 19.153 (1978). 

Analysis of whether new and material evidence has been 
submitted requires consideration of the bases for the prior 
final denial.  The veterans initial claim for entitlement to 
service connection for a headache disorder was denied because 
the veteran did not show evidence of headaches.  The veteran 
has submitted evidence, both lay and medical, of recurrent 
headaches after service.  This is new evidence that is 
probative to the basis for the final prior denial.  Fairness 
requires that the claim be reopened and adjudicated on a de 
novo basis.  

The United States Court of Veterans Appeals (Court) has held 
that before the Board addresses a question that has not been 
considered by the RO, it must consider whether the veteran 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether or not the claimant has been prejudiced 
by being denied those opportunities.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  There is no prejudice to the veteran 
in the Board undertaking a de novo review of the issue of 
entitlement to service connection for a headache disorder 
because the RO has already denied entitlement to service 
connection for headaches although it considered the claim on 
a de novo basis.  

The Board concludes that the preponderance of the evidence of 
record is against a grant of entitlement to service 
connection.  A chronic headache disorder was not shown in 
service.  While the veteran provided credible testimony of 
recurrent headaches after service and current headaches, the 
VA examiner who examined the veteran in May 1996 concluded 
that a relationship to the inservice injury was dubious or 
unlikely.  

While the possibility of a link to service was not foreclosed 
it was clearly the opinion of the examiner that the veterans 
headaches were not related to his in service accident.  The 
examiner did consider the history of headaches since service 
and still felt that there was no relationship.  The examiner 
utilized sound reasoning for the decision.  The Board is not 
competent to substitute its judgment for that of medical 
professionals. Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Therefore the claim for entitlement to service 
connection for a headache disorder must be denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Entitlement to an increased 
evaluation for a fracture of the mid-
shaft of the left femur with sensory 
neuropathy, currently evaluated as 10 
percent disabling.  

Factual Background

The veteran underwent a VA orthopedic examination of the left 
femur in January 1978.  X-rays showed an old fracture of the 
mid-shaft of the left femur with massive callous formation 
and an intramedullary rod in place.  The alignment was good 
and the fracture site had knitted well.  The veterans 
complaints were pain in the left thigh and leg, a lump in the 
left thigh, and swelling of the left foot.  There were also 
complaints of knee pain.  The veteran exhibited a limp 
because of left thigh and knee pain.  He could walk on his 
toes and heels. He could squat all the way down and return.  
Reflexes were equal in the lower extremities.  There was 
hypersensitivity of the left leg medially and laterally.  Leg 
lengths were equal.  Girth measurements in the lower 
extremities were equal.  There was a scar over the left thigh 
laterally measuring nine inches by one inch.  



Active ranges of motion of all lower extremity joints were 
within normal limits.  Strength of the lower extremity 
muscles was good to normal.  The veteran dressed 
independently and without difficulty.  The relevant diagnoses 
were a fracture of the left femur post surgery and sensory 
neuropathy of the left lower extremity.  

Outpatient treatment records from 1978 showed mostly 
treatment of the knee.  There was an area of hyperesthesia on 
the calf from below the patella extending into the foot.  
There was pain with internal and external rotation of the hip 
but flexion and extension were full.  Circumferences of the 
thighs were equal.  

Medical records from 1989 to 1991 were obtained.  These 
records pertained primarily to treatment of knee pain.  In 
September 1990 the veteran reported numbness in the left leg 
for 16 years after an automobile accident in service.  He 
reported pain in the left thigh and some weakness.  There was 
no swelling or tenderness in the left thigh.  The veteran 
walked with a slight limp.  An x-ray from September 1990 
showed an old healed fracture midshaft of the femur with an 
intramedullary pin fixation and large amount of periosteal 
callous formation.  An MRI from October 1990 incidentally 
noted an artifact apparently caused by metal in the 
projection of the distal femur, possibly related to prior 
injury or surgical procedure.  In 1991 treatment records the 
veteran reported numbness in the area of his left knee.  

In a statement submitted in August 1992 the veteran reported 
that he had left leg pain, stiffness, and limitation of 
motion.  He reported that he had difficulty walking due to 
pain and instability.  The veteran also reported nerve damage 
of the left leg and knee damage to the left leg.  In the 
letter the veteran suggested that he had not been informed of 
any prior decision regarding a claim for benefits.  

VA records from 1991 through 1993 were obtained.  These 
pertained mainly to speech and language therapy.  There was 
also treatment of the left knee.  

A July 1991 x-ray of the left femur disclosed a fracture 
deformity of the middle third of the femoral shaft with 
associated abundant callous formation and probable 
heterotrophic bone formation, and an intramedullary rod 
device in place in the medullary cavity.  The impression was 
of chronic post traumatic changes status post femoral 
fracture.  

The veteran underwent VA examinations in January and February 
1993.  

In January 1993 the veteran related a chief complaint of left 
thigh and knee pain and left leg weakness.  He reported that 
he was working as a postal worker but had had trouble with 
his left leg since his accident in service resulting in loss 
of work time and an inability to engage in prolonged walking.  
He reported variously using a cane and crutches until 
December 1986.  He reported prior arthroscopes.  He reported 
sharp jabbing pain in the left anterior and medial distal 
thigh.  He also reported hyperesthesia around the incision 
over the proximal lateral thigh.  Weakness and instability 
were mainly attributed to the knee. He denied numbness or 
pins and needles, right leg symptoms, bladder or bowel 
problems, or low back pain.  The veteran was deemed a poor 
historian.  

On examination the veteran ambulated with a cane in his left 
hand and was wearing an elastic brace on his left knee.  He 
had a left antalgic gait.  There was a well-healed surgical 
scar located transversely measuring approximately 5 
centimeters in length over the upper outer quadrant of the 
left buttock.  There was a longitudinal well-healed surgical 
scar over the lateral aspect of the left thigh approximately 
10 inches in length. There was no evidence of cellulitis or 
no sinus tracts.  Palpation about the left lateral thigh 
elicited a complaint of hypersensitivity as evidenced by 
patient retractions and verbal complaints.  There was 
subjective decreased sensation just anterior to the 
longitudinal scar located on the lateral aspect of the left 
thigh.  Thigh circumferences were equal.  The left leg was 
shorter by one-half inch.  

Range of motion of the hips was full.  Deep tendon reflexes 
at the bilateral biceps, brachial radialis, patellar tendons, 
and Achilles tendons were 2+ and symmetrical.  Motor strength 
in the left lower extremity was 5/5 for the hip flexors, 
extensors, abductors and adductors.  Quadriceps, hamstrings 
and gastrocsoleus were 4/5.  

Sensory examination revealed no objective deficits to 
pinprick or fine touch in the lower extremities bilaterally.  
There was subjective decreased fine touch sensation anterior 
to the lateral surgical scar on the left thigh. 

Pulses were 2+ and symmetrical at the dorsalis pedis and 
posterior tibialis.  

X-rays showed an intramedullary fixation device in the left 
femur.  There was exuberant ossification around the fracture 
site in the mid portion of the femur.  The intramedullary 
nail was well fixed without sign of loosening or radiologic 
sign of infection.  The osseous union at the mid shaft of the 
femoral diaphyses measured on x-ray three inches in diameter 
at the widest portion in both the AP and lateral views.  

The impressions were status post intramedullary rodding for 
fixation of a left femur fracture, dysesthesia of the left 
lateral thigh, possibly secondary to neuromata of the lateral 
cutaneous nerve of the thigh, and lateral anterior thigh 
pain, possibly secondary to hypertrophic fracture union.  In 
an attached discussion the examiner wrote that the veterans 
complaints of left lateral thigh dysesthesia was very likely 
related to the surgical scar.  Regarding the nonspecific pain 
in the anterior thigh and weakness, the examiner felt that 
these might be due to a peripheral neuropathy perhaps from 
impingement about the hypertrophic bony union in the mid 
shaft of the diaphyses.  However that was felt to be 
unlikely.  The exuberant hyperostosis about the fracture 
union site was found to be typical of that seen in patients 
of severe femoral injury during fracture healing.  

A lumbar nerve root injury was contemplated but the examiner 
could find no objective evidence of lumbar radiculopathy.  

A supplemental report was received in February 1993.  On 
examination there was no weakness of the left lower extremity 
including the quadriceps, iliopsoas, anterior tibial, toe 
extensors, perineals, posterior tibial, and gastrocsoleus 
muscles.  An area of dysesthesias was noticed in the anterior 
lower leg proximal to the knee area and suggested an element 
of reflex sympathetic dystrophy.  The examiner felt that this 
was probably related to his automobile accident.  

The veteran testified at a hearing at the RO in May 1996.  He 
denied any problems with his performance due to his leg 
symptoms.  He did switch from a walking route to a driving 
route and his wife stated that the veteran had a hard time 
with walking routes due to his leg.  The veteran reported 
that he used a cane or crutch and a brace because of weakness 
and stumbling.  The veteran testified primarily to knee 
symptoms.  The veteran reported that he did have soreness in 
the middle of his upper leg and his children could not sit on 
his leg.  He also reported symptoms like pins and needles in 
his skin.  He stated that having sheets on his leg would 
bother him.  

The veteran underwent another VA examination in May 1996.  
The neurological examination was negative except for reports 
by the veteran of decreased sensation distal to the left knee 
in the area of the left shin.  The examiner suspected that 
there could be increased sensation since the veteran jumped 
when his wife attempted to point to the area.  However, the 
examiner found that it was not possible to determine to what 
extent there was altered sensation and to what extent it was 
disabling.  The examiner found that the veterans left knee 
pain was overshadowing any mild alteration of sensation 
distal to the knee.  

The veteran was evaluated two times in 1997.  The first 
examination (designated a joints examination) 
overwhelmingly pertained to the left knee.  However there was 
decreased sensation in the L4 tibial area.  On the second 
examination (a bones examination) the veteran reported 
very painful motion of the hip and knee with walking, worse 
during flare-ups.  During flare-ups the veteran reported 
increased weakness and fatigue.  Despite this fact, the 
veteran had no swelling of the thigh.  There was no clinical 
angulation at the fracture site, and no false motion or 
interarticular involvement.  The legs were found to be 
symmetrical in length.  The examiner noted that x-rays from 
May 1996 showed there was an intramedullary rod in the left 
femur, mild to moderate degenerative changes about the left 
knee and some eburnation of the femoral condyle.  The 
diagnosis was status post left femur fracture treated with an 
intramedullary rodding with excessive weakness and 
fatigability of the left lower extremity during acute pain 
flare-ups.  

On an examination of the spine in January 1997 the veterans 
lower extremities had 5/5 strength in all groups.  There was 
decreased sensation over the inner left tibia in the L4 
distribution.  Reflexes in the lower extremities were 2+.  

On an examination of the spine in October 1997 there was 5/5 
strength in the lower extremities muscle groups including 
tibialis anterior, tibialis posterior, gastrocsoleus, FHL, 
EHL, hamstrings, quadriceps, hip flexors and hip extensors.  
The veteran denied radicular symptoms into the lower 
extremities.  Reflexes were equal and symmetric in the 
bilateral lower extremities.  

The veteran underwent a joints examination in January 1998.  
He reported constant left leg pain and aching.  He reported 
increased pain with walking, standing or any prolonged 
activity.  He reported pain mostly in the mid thigh.  He 
reported that the pain sometimes occurs even in bed and keeps 
him up at night.  He also reported decreased range of motion 
of the left hip.  He reported that he would take Ibuprofen 
three times per day with minimal relief.  He also reported 
numerous knee symptoms and added that he requires a knee 
brace to walk.  On examination he walked with an antalgic 
gait but was able to stand straight with normal posture.  Hip 
range of motion was as follows:  flexion to 90 degrees, 
abduction to 35 degrees, adduction to 15 degrees, and 
extension to 10 degrees.  There was slight pain with extremes 
of range of muscles.  There was no muscle atrophy and no soft 
tissue loss.  There was a 17 centimeter scar laterally on the 
lateral aspect of the leg.  There was intact sensation, but 
sensation was slightly decreased over the anterior medial 
aspect of the tibia.  

The examiner stated that the veteran has limitation of motion 
and is unable to walk for prolonged periods of time.  He 
stated that he was unable to drive or walk for prolonged 
periods.  

X-rays of the hip and femur showed no evidence of 
degenerative arthritis but the femur showed a large callous 
formation in the mid shaft with a well healed femur fracture 
and an intramedullary rod in place.  





The diagnosis was status post mid shaft femur fracture in 
1974 with intramedullary rodding.  The patient developed 
heterotrophic bone from the fracture.  The patient had 
limited range of motion of the hip secondary to this 
heterotrophic bone and it would also be linked to the mid 
shaft pain.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  In determining the disability evaluation, VA must 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and explain the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§ 4.1 (1998), which requires that each disability be viewed 
in relation to its history and that there be an emphasis 
placed upon the limitation of activity imposed by the 
disabling condition, and 38 C.F.R. § 4.2 (1998), which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case.  When after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  



Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

New benign bone growth is rated according to limitation of 
motion as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5015.

A rating of 10 percent is assigned for limitation of thigh 
extension to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.  

A 10 percent rating is assigned where limitation of thigh 
flexion is to 45 degrees.  Where it is limited to 30 degrees, 
a 20 percent rating is appropriate.  A 30 percent rating is 
assigned where thigh flexion is to 20 degrees.  Where flexion 
is limited to 10 degrees, a 40 percent rating is in order.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  






Where there is limitation of thigh abduction with motion lost 
beyond 10 degrees, a 20 percent rating is assigned.  Where 
there is limitation of adduction such that the legs cannot be 
crossed, a 10 percent rating is appropriate.  A 10 percent 
rating can also be assigned for limitation of thigh rotation, 
where the individual cannot toe-out more than 15 degrees with 
the affected leg.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

A fracture of the shaft or anatomical neck of the femur with 
nonunion and loose motion (spiral or oblique fracture) an 80 
percent evaluation is warranted.  With nonunion without loose 
motion where weight bearing is preserved with use of a brace, 
a 60 percent rating is appropriate.  A fracture of the 
surgical neck of the femur with a false joint is also rated 
60 percent disabling.  Malunion of the femur with slight knee 
or hip disability is rated 10 percent disabling.  With 
moderate knee or hip disability a 20 percent rating is 
assigned.  Where there is marked hip or knee disability a 30 
percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic 
Code 5255.  

Severe incomplete paralysis, neuritis, or neuralgia of the 
sciatic nerve with marked muscular atrophy warrants a 60 
percent rating.  Moderately severe involvement warrants a 40 
percent evaluation.  Moderate involvement is rated 20 percent 
disabling.  Mild involvement warrants a 10 percent 
evaluation.  38 C.F.R. § 4.124(a), Diagnostic Codes 8620, 
8720.  A note prior to the diagnostic codes for the 
peripheral nerves indicates that when the nerve involvement 
is wholly sensory, the rating should be mild or at most 
moderate.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991);  38 C.F.R. §§ 3.102, 4.3 (1998).

Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that the 
veteran's claim is well-grounded within the meaning of 
38 U.S.C.A. §5107(a); Proscelle v. Derwinski, 2 Vet App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been adequately developed for the purposes of adjudicating 
the veterans claim; no further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107(a).  

There is a rating provision for a fracture of the femur.  
However the criteria for any of the set ratings under that 
provision have not been met.  There has been no showing of 
nonunion or malunion of the femur.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  When the criteria for a compensable 
evaluation are not met a zero percent rating is appropriate, 
even if a zero percent evaluation is not included in the 
rating criteria. 38 C.F.R. § 4.31. 

That being stated, the Board acknowledges that the service 
connected disability is a femur fracture with sensory 
neuropathy. It is noted that the RO has assigned a 10 percent 
rating for the veterans sensory neuropathy by analogy to 
mild incomplete neuropathy or neuritis of the sciatic nerve. 

The question before the Board is whether the veterans pain 
and impaired sensation satisfy the criteria for an increased 
evaluation  either under the diagnostic code for neuritis or 
neuropathy of the sciatic nerve, or under some other 
provision.  


As a proviso, the veteran should be aware that while 
coordination of rating with impairment of function is 
expected in all instances, 38 C.F.R. § 4.21 (1998), 
evaluation of the same disability under various diagnoses is 
a violation of the prohibition against pyramiding as set 
forth in 38 C.F.R. § 4.14.  

The symptoms of the veterans service connected disability 
include pain in the thigh area, limitation of thigh/hip 
motion, and some altered sensation  described variously as 
decreased sensation and increased sensation in the thigh.  
The veteran also had some numbness or altered sensation in 
the tibia area.  The VA medical examiner who evaluated the 
veterans disability in January 1998 was of the opinion that 
the veterans mid shaft thigh pain and limitation of motion 
of the hip were related to heterotrophic bone formation at 
the site of the fracture.  The examiner who evaluated the 
veteran in 1993 also postulated that there could be a 
relationship between the veterans neurological symptoms in 
his left thigh area and the hypertrophic fracture union.  

Upon review of all of the evidence of record, the Board 
concludes that the veteran's symptoms meet the criteria for 
an increased evaluation of 20 percent.  

The veterans has painful limited motion of the left 
hip/thigh but the motions recorded on the veterans most 
recent examination did not meet the criteria for a 
compensable examination for limited motion.  However, 
considering functional impairment pursuant to provisions 
including 38 C.F.R. §§ 4.10 and 4.40, and the holding of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board feels that 
the veterans symptoms nearly approximate the criteria for a 
10 percent rating pursuant to Diagnostic Code 5251 
(limitation of thigh extension).  The veteran could extend 
his thigh to 10 degrees but he had pain on extremes of all 
motions.  A 10 percent rating is appropriate given that the 
veterans pain and limitation of motion are specifically 
linked to residuals of his femur fracture.  This rating is 
consistent with the criteria for a rating based on painful 
motion due to arthritis (to include benign bone growth).  
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5015.


While the veterans altered sensation (dysesthesias and 
hyperesthesias) may be derived from the same disorder causing 
his painful motion, and arguably pain and increased sensation 
are similar disability, the veterans decreased sensation or 
numbness is not included in the rating criteria for 
limitation of motion and a separate rating is warranted under 
the diagnostic codes for peripheral nerve disorders.  See 
38 C.F.R. § 4.14.  In Esteban v. Brown, 6 Vet. App. 259 
(1994), it was held that the critical element is that none of 
the symptomatology of the various disorders to be rated is 
duplicative of or overlapping.  

In the opinion of the Board a rating of 10 percent is the 
maximum appropriate for the veterans areas of altered 
sensation which is best described as mild.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8620, 8720 (1998).  

Higher ratings are not available based on the facts of 
record.  The veterans ranges of motion do not support a 
higher rating for limitation of motion.  The 10 percent 
evaluation was awarded with consideration of painful motion 
and affording the veteran the benefit of the doubt.  The 
codes pertaining to peripheral nerve impairments state that 
sensory changes are to be generally rated as mild or slight.  
While wholly sensory involvement may be classified as 
moderate, the veterans sensory changes are not best 
described as moderate or worse.  They have not been described 
as such by the medical examiners, and there has been no 
recent evidence of associated motor strength or reflex 
reductions or other changes.  Painful motion has been taken 
into consideration in assigning a 10 percent evaluation for 
limitation of thigh extension.  


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
headaches, the appeal is granted to this extent.

Entitlement to service connection for headaches is denied.  

Entitlement to an increased evaluation of 20 percent for 
residuals of a fracture of the mid-shaft of the left femur 
with sensory neuropathy is granted, subject to the laws and 
regulations pertaining to the payment of monetary awards.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In September 1997 the RO ordered a repeat VA examination of 
the veterans cervical spine.  The January 1997 examination 
was found to be inadequate because amongst other things, 
there was no opinion on the etiology of cervical spine 
complaints and findings as requested. The examiner was 
requested to determine, based on the evidence of record, 
including service medical records whether it was at least as 
likely as not that any current cervical spine disease was due 
to the veterans in service accident.  An examination held in 
October 1997 did not discuss the evidence in the claims 
folder and there was no opinion of the etiology of the 
veterans cervical spine complaints  only a recitation of 
the veterans history of his accident.  

Since the veteran submitted to a VA examination and the 
examiner was ordered to provide an opinion on etiology; and 
because the opinion on etiology could form the basis for a 
grant of entitlement to service connection, a remand is 
necessary for completion of the previously ordered 
examination (by provision of the requested opinion on 
etiology).  

The Board notes that the veteran reportedly was treated at 
Tustin Community Hospital after his automobile accident.  He 
reported that he was transferred to the Long Beach VA 
Hospital before being transferred to the Naval Hospital in 
Long Beach.  While service medical records have been 
received, the record does not contain those treatment records 
from Tustin Community Hospital or from the Long Beach VA 
Hospital.  It is also unclear whether all records from the 
Long Beach Naval Hospital have been obtained.  It is 
essential, in order to properly evaluate the veterans claim 
for entitlement to service connection for a cervical spine 
injury, that all available records from these facilities be 
obtained.  The records are relevant to the issues of 
inception in service and to evaluate the credibility of 
history provided to VA examiners.  

Therefore, pursuant to VAs duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991), and to ensure that the 
veteran is afforded due process, 38 C.F.R. § 3.103(a) (1998), 
the Board is deferring adjudication of the issue of 
entitlement to service connection for a cervical spine injury 
pending a remand to the RO for further development as 
follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claim.  After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veterans complete 
treatment reports from all sources 
identified whose records have not 
previously been secured, to include 
records from the Tustin Community 
Hospital.  Regardless of the veterans 
response, the RO should secure all 
outstanding VA treatment reports 
including all records of treatment at the 
VA Hospital in Long Beach, California.  

2.  The RO should request additional 
service medical records to include 
records from the Naval Hospital in Long 
Beach, California.  

3.  The RO should request an opinion (if 
possible from Dr. Cummings, who last 
examined the veteran in October 1997) as 
to likely etiology of the veterans 
mechanical cervical spine pain.  If Dr. 
Cummings is not available, another 
examination of the veteran is authorized, 
but is not required if, in the opinion of 
the VA examiner, the requisite opinions 
can be provided without another 
examination.  If an examination is 
conducted the examiner should determine 
whether the veteran has a current 
disability of the cervical spine, and a 
diagnosis should be rendered.  Whether or 
not an examination is ordered, the 
examiner should offer an opinion as to 
whether a current disability of the 
cervical spine is related to his military 
service to include the veterans 
inservice motor vehicle accident.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any opinions expressed 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a cervical spine 
injury with consideration of all 
applicable laws and regulations.  

If the benefit requested on appeal is not granted to the 
veterans satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that an NOD concerning an issue which was 
before the Board was filed with the agency of original 
jurisdiction on or after November 18, 1988.  Veterans 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 
4105, 4122 (1988).  The date that appears on the face of this 
decision constitutes the date of mailing and the copy of this 
decision that you have received is your notice of the action 
taken on your appeal by the Board.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
